Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 8,209,933) in view of Tsuzuki (US 4,545,701) and Post (US 6,688,828).  
Law discloses a connections system comprising first and second concrete slabs (142 and 146) connected with a fastener (102) where a first of the concrete slabs includes first and second planer parallel surfaces with a third planer surface extending from the first surface to the second surface and a second of the concrete slabs includes fourth and fifth planer parallel surfaces with a sixth planer surface extending from the forth surface to the fifth surface.  The third and sixth surfaces are parallel and the first and forth and second and fifth surfaces are co-planer (see Fig. 15 for example).  The concrete slabs are discloses can be precast and set horizontally to form a floor (column 1, second paragraph) where the first and fourth surfaces are read as the upper surfaces.  The connection system further includes the slabs provided with ducts (106) and the fastener (102) extending through the ducts.  Law does not disclose the connection system having the ducts curved with a curved bolt within the ducts to connect the slabs.

Law in view of Tsuzuki does not disclose the bolt comprising a shape memory alloy.  Post discloses a bolt (10) comprising a superelastic nickel titanium (nitinol) shape memory alloy (column 4, paragraph beginning line 8) to self-torque the fastener.  The nitinol would be non-corroding.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the bolt of modified Law out of a shape memory alloy as disclosed in Post for the same reason, so as to self-torque the fastener as explained in Post.  
In regards to claims 19 and 20 it is well known to those skilled in the art to make bolts in different sizes depending on design requirements.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the bolt of modified Law in any size, including 4 to 6 feet, depending design requirements where the bolt would be used.

Claims 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over modified Law as applied to claim 1 above, and further in view of Keenan (US 8,800,232).  Law in view of Tsuzuki and Post does not disclose the slabs as double tee beams in a parking structure.  Keenan discloses a .


Response to Remarks
After considering applicant’s remarks the rejection is maintained unchanged.

Applicant argues the combination of Law in view of Tsuzuki and Post would not have been obvious because Tsuzuki, when considered as a whole, teaches away from the combination.  Specifically, applicant argues that for a high strength connection as required in Law, Tsuzuki teaches that one skill in the art would use the connection with the linear bolts (Fig. 14) and not the curved bolts (Fig. 15) as applied in the rejection.  Applicant points to Tsuzuki teaching the linear bolts providing a high tensile strength to the walls of the tube whereas the curved bolts are for providing a rapid construction.  In response, the examiner does not dispute applicant’s understanding of Tsuzuki but, maintains the rejection as proper when Tsuzuki is considered as a whole.  
There is a major difference in the objectives of bolted connection in Law and the linear bolted connection in Tsuzuki which would in fact teach away from the linear bolt (Fig. 14) not the curved bolt (Fig. 15).  In Law the objectives of the bolted connection is to provide strong shear strength (column 1, first paragraph) while in Tsuzuki the objectives of the linear bolted connection is to provide a strong tensile strength (column 3, paragraph beginning line 61).  Therefore, Tsuzuki does not teach away from the combination because one skilled in the art would have recognized the differences between the shear and tensile strengths thus would not have considered the liner bolted connection in Tsuzuki which is for tensile strength as analogous to the shear strength objectives of Law.
Tsuzuki on the other hand discloses the curved bolt (Fig. 15) is for providing the strength in shear (column 3, paragraph beginning line 3).  Therefore, one skilled in the art would instead have found the curved bolt connection to be analogous to the bolted connection in Law since both those connection have the objectives of providing the same shear strength.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677